1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                                     No. 30,339

10 DOUGLAS G. VEENSTRA,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
13 George P. Eichwald, District Judge

14   Gary K. King, Attorney General
15   Santa Fe, NM
16   James W. Grayson, Assistant Attorney General
17   Albuquerque, NM

18 for Appellee

19 Raul A. Lopez
20 Albuquerque, NM

21 for Appellant

22                                 MEMORANDUM OPINION

23 SUTIN, Judge.
 1        Defendant contends the district court improperly denied his motion to suppress.

 2 We issued a calendar notice proposing to reverse, and the State filed a timely

 3 memorandum in opposition, pursuant to an extension. We remain unpersuaded by the

 4 State’s arguments and reverse.

 5        Officer Fairhurst stopped a vehicle in which Defendant was a passenger after

 6 receiving a dispatch to an audible alarm. [DS 2; MIO 1-2] The officer did not

 7 investigate the address of the alarm prior to stopping the vehicle; he encountered

 8 Defendant’s vehicle approximately a mile away from the residence as he approached.

 9 [MIO 2] The officer’s testimony indicates, at the time of the stop, the officer did not

10 observe the vehicle breaking any traffic laws, but rather the officer stopped the vehicle

11 because it was 3:09 a.m., and it was the only vehicle on the roadway in the general

12 area of the alarm. [DS 2; MIO 2] The officer had not received any information

13 specifically linking the vehicle to the alarm. [DS 4] In fact, the officer had not

14 received any information from any source regarding suspicious vehicles or suspicious

15 individuals in the area. [Id.] The alarm was later determined to be a false alarm. [DS

16 3]

17        After stopping the vehicle and approaching, the officer observed a yellow crow

18 bar next to Defendant. [DS 2] He also testified Defendant was nervous and was

19 “moving around” in the vehicle. [Id.] When the officer inquired where Defendant


                                               2
 1 and the driver had come from and where they were going, their responses did not

 2 make sense to the officer because the road on which they were traveling was not a

 3 thoroughfare to either of the locations they described. [DS 2-3]

 4        The officer asked Defendant to step out of the car. [DS 3] During a patdown

 5 for weapons, the officer noticed what appeared to be a check book in Defendant’s

 6 breast pocket and asked Defendant to remove it and show it to him. [Id.] When the

 7 officer opened the check book, he observed it did not belong to Defendant. [Id.] He

 8 also found a license that did not belong to Defendant. [Id.] Defendant was arrested

 9 and charged with four felony counts of identity theft. [Id.]

10        Defendant brought a motion to suppress, arguing both the seizure and the

11 subsequent search were unconstitutional. [RP 36] The district court denied the

12 motion to suppress [RP 46], and Defendant entered into a conditional plea agreement.

13 [RP 51]

14        The district court’s ultimate ruling on Defendant’s motion to suppress involves

15 mixed questions of fact and law. See State v. Neal, 2007-NMSC-043, ¶ 15, 142 N.M.

16 176, 164 P.3d 57. In reviewing the district court’s decision on a motion to suppress,

17 we determine “whether the law was correctly applied to the facts, viewing them in a

18 manner most favorable to the prevailing party.” State v. Jason L., 2000-NMSC-018,

19 ¶ 10, 129 N.M. 119, 2 P.3d 856 (internal quotation marks and citation omitted). We


                                             3
 1 defer to the district court’s findings of fact to the extent they are supported by

 2 substantial evidence. Id. However, we “review the application of the law to these

 3 facts, including determinations of reasonable suspicion, under a de novo standard of

 4 review.” State v. Patterson, 2006-NMCA-037, ¶ 13, 139 N.M. 322, 131 P.3d 1286.

 5 We will employ all reasonable presumptions in support of the district court’s ruling.

 6 See Jason L., 2000-NMSC-018, ¶ 11. We will also presume the court believed all

 7 uncontradicted evidence. Id.

 8        When an officer stops an automobile to investigate a possible crime, we analyze

 9 the reasonableness of the stop and ensuing investigatory detention in accordance with

10 the two-part test in Terry v. Ohio. See State v. Duran, 2005-NMSC-034, ¶ 23, 138

11 N.M. 414, 120 P.3d 836. We ask whether the stop was justified at its inception and

12 whether the officer’s actions during the stop were reasonably related to circumstances

13 that justified the stop. Id. In order for the stop to be justified at its inception, “[t]he

14 officer, looking at the totality of the circumstances, must be able to form a reasonable

15 suspicion that the individual in question is engaged in or is about to be engaged in

16 criminal activity.” State v. Contreras, 2003-NMCA-129, ¶ 5, 134 N.M. 503, 79 P.3d

17 1111. “A reasonable suspicion is a particularized suspicion, based on all the

18 circumstances that a particular individual, the one detained, is breaking, or has broken,

19 the law.”     Jason L., 2000-NMSC-018, ¶ 20.           “[U]nsupported intuition or an


                                                4
 1 inarticulable hunch does not provide the basis for a reasonable suspicion.” State v.

 2 Galvan, 90 N.M. 129, 132, 560 P.2d 550, 553 (Ct. App. 1977).

 3        Here, we hold that the officer lacked sufficient reasonable suspicion to justify

 4 the stop. While we agree with the State that we “look at the totality of the

 5 circumstances” when evaluating whether reasonable suspicion existed at the time of

 6 the stop [MIO 4], we disagree with the State that such an analysis supports the stop

 7 in this case. This particular stop was not supported by a tip from a source regarding

 8 a make or model of a vehicle leaving the location of the audible alarm, which might

 9 have matched the vehicle in which Defendant was traveling. See, e.g., State v.

10 Urioste, 2002-NMSC-023, ¶ 17, 132 N.M. 592, 52 P.3d 964 (upholding a stop based

11 on corroborated details). [MIO 11] The officer did not have any details as to a

12 specific route that might have been taken by a suspect. See State v. Watley, 109 N.M.

13 619, 623, 788 P.2d 375, 379 (Ct. App. 1989) (upholding the stop of a defendant

14 where the defendant was the lone traveler in the immediate vicinity of the area of the

15 reported crime and the defendant was traveling on the road upon which a witness

16 claimed to have seen a man fleeing in a ski mask). The officer did not observe the

17 vehicle in close proximity to the location of the alarm, but rather the vehicle was

18 observed approximately a mile away from the scene. See State v. Erik K., 2010-

19 NMCA-040, ¶¶ 3, 11, 24,         N.M.     ,       P.3d   (holding there was insufficient


                                                5
 1 evidence of reasonable suspicion where the defendant was found walking two blocks

 2 from the report of criminal activity and the defendant and his friend were the only two

 3 individuals in the area). Further, the officer did not observe Defendant exhibit any

 4 suspicious behavior prior to the stop. See State v. Lackey, 2005-NMCA-038, ¶¶ 9, 14,

 5 137 N.M. 296, 110 P.3d 512 (holding there was insufficient evidence of reasonable

 6 suspicion where officers merely observed the defendant twice circling the scene of an

 7 accident). The only reason the officer stopped the vehicle in which Defendant was a

 8 passenger was its relative proximity to the alarm and the time of night.       This is

 9 insufficient under the facts of this case.

10        We also note that we agree with the State that reasonable suspicion may

11 sometimes be based on what later turns out to be innocent conduct [see MIO 7],

12 because reasonable suspicion is based on the facts known to the officer at the time of

13 the stop. However, we disagree with the State that the facts in this case, taken

14 together, constitute reasonable suspicion that Defendant was engaged in criminal

15 activity at the time of the stop.       [MIO 8]    Reasonable suspicion requires a

16 particularized suspicion that a defendant was breaking or had broken the law. State

17 v. Garcia, 2009-NMSC-046, ¶¶ 44-46, 147 N.M. 134, 217 P.3d 1032 (noting that

18 merely observing a defendant walking in the vicinity of a possible crime was not

19 necessarily sufficient to support a reasonable suspicion that the defendant was the


                                                6
 1 responsible party where the officer did not have a description or prior contact to

 2 independently establish the defendant’s identity as the possible perpetrator). Here,

 3 Defendant was a passenger in a car traveling on a public roadway approximately one

 4 mile from the scene of a possible crime.

 5        We hold the simple act of traveling in a vehicle in the middle of the night in the

 6 general area of a possible crime is not enough to constitute reasonable suspicion that

 7 the passenger was engaged in criminal activity. State v. Williams, 2006-NMCA-062,

 8 ¶ 23, 139 N.M. 578, 136 P.3d 579 (“In examining the reasonableness of an officer’s

 9 suspicion, we objectively consider the totality of the circumstances, including all the

10 information the officer possessed at the time.”). We also decline the State’s apparent

11 invitation to examine authority outside of New Mexico law. [See, e.g., MIO 5, 7-8,

12 10] We see no reason to depart from our already developed case law in this area.

13        We therefore reverse the district court’s order denying the motion to suppress.

14        IT IS SO ORDERED.




15                                          __________________________________
16                                          JONATHAN B. SUTIN, Judge




                                              7
1 WE CONCUR:


2 ________________________________
3 LINDA M. VANZI, Judge



4 ________________________________
5 TIMOTHY L. GARCIA, Judge




                                     8